UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CURTIS McDANIEL,
                                 Plaintiff,
                     -against-

                                                                                               5/28/2021
  THE PEOPLE OF THE STATE OF NEW YORK, et
  al,

                                 Defendants.                         1:19-CV-7680 (AJN) (KHP)
                                                                        ORDER OF SERVICE

 CURTIS McDANIEL,
                                 Plaintiff,
                     -against-

  NYC FIRE DEPARTMENT, NYC POLICE
  DEPARTMENT, JOHN and JANE DOES 1-7,
  CITY OF NEW YORK,

                                 Defendants.

KATHARINE H. PARKER, United States Magistrate Judge:

        The City of New York has identified Steven Rathjen as an officer involved in the February

25, 2019 incident described in the complaint in this case. (See ECF Nos. 11, 22.) Accordingly, his

name shall be substituted for one of the John Doe officers identified in the complaint and the

Clerk of Court shall add his name as a Defendant to the docket. Further, it is now appropriate

for Plaintiff to effect service on this officer. Because Plaintiff has been granted permission to

proceed in forma pauperis (“IFP”), he is entitled to rely on the Court and the U.S. Marshals

Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R.

Civ. P. 4(c)(3) (the Court must order the Marshals Service to serve if the plaintiff is authorized to
proceed IFP). Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that

the summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff

is proceeding IFP and could not have served the summons and the amended complaint until the

City identified the John Doe officer referenced in the initial complaint. Given the circumstances,

the Court hereby extends the time to serve until 90 days after the date the summons,

referenced below, is issued. If the complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of

time within the meaning of Rule 4(m)”).

                                       Conclusion

       To allow Plaintiff to effect service on Defendant Rathjen through the U.S. Marshals

Service, the Clerk of the Court is instructed to fill out a U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for the Defendant. The relevant service address to be used

is included on page four below. The Clerk of the Court is instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon this Defendant. Further, as noted above, the Clerk of the Court shall add the name

of the officer as a Defendant on the docket. Finally, the Court also respectfully requests that

the Clerk of the Court send a copy of this Order to the pro se Plaintiff at his recently updated

address.



                                                   2
     SO ORDERED.

Dated:   May 28, 2021
         New York, New York

                                       Katharine H. Parker
                                  United States Magistrate Judge




                              3
                         DEFENDANT AND SERVICE ADDRESS

1. Police Officer Steven Rathjen, Retired
   New York City Police Department
   One Police Plaza
   New York, NY 10038




                                            4
